Case 9:20-cv-80195-RS Document 3 Entered on FLSD Docket 02/27/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                CASE NO.: 9:20-cv-80195-RS



   LINDA WEINER,                                15TH JUDICIAL CIRCUIT Case No.:
                                                502019CA014211XXXXMB
          Plaintiff,
   vs.

   TARGET CORPORATION d/b/a
   TARGET, a foreign corporation and
   JANE DOE, as Store Manager,

         Defendants.
   _______________________________________/

         PLAINTIFF’S MOTION TO FOR LEAVE TO AMEND COMPLAINT BY
          SUBSTITUTION OF PARTIES AND MOTION FOR REMAND WITH
                     MEMORANDUM IN SUPPORT THEREOF

          Plaintiff, LINDA WEINER, by and through the undersigned counsel, and

   pursuant to 28 U.S.C. § 1447, hereby files this Motion for Leave to Amend Complaint by

   Substitution of Parties and Motion for Remand with Memorandum of Law In Support

   Thereof, in response to the Notice of Removal filed by the Defendant, TARGET

   CORPORATION (“TARGET”) and in support states:

   I.     UNDISPUTED FACTS/BACKGROUND

          1.       This case arises out of a slip and fall accident on September 13, 2019, in

   which Plaintiff, LINDA WEINER, was injured as a result of the negligence of Defendant,

   TARGET, and of the store manager, Defendant, JANE DOE, at the Target retail store in

   Boca Raton, Florida (the “subject accident”).




                                               1
Case 9:20-cv-80195-RS Document 3 Entered on FLSD Docket 02/27/2020 Page 2 of 7



           2.      Plaintiff filed her two-count complaint with the Circuit Court of the

   Fifteenth Judicial Circuit in and for Palm Beach County, Florida on or about November

   4, 2019, alleging the negligence of Walgreens and of the store manager. [D.E. 2]1

           3.      Between the filing of the initial Complaint and the drafting of this motion,

   Plaintiff learned from Defendant’s Response to Plaintiff’s Interrogatories, that Defendant,

   JANE DOE, is in fact Michael Vagnone, of Palm Beach County, Florida.

           4.      Counsel for Plaintiff attempted to get consent from defense counsel to

   amend the pleadings to name Michael Vagnone as the person identified in the Complaint

   as JANE DOE. Having received no response form defense counsel, Plaintiff was

   prepared to file a motion to amend he pleadings to name the now identified store

   manager. Plaintiff was unable to file the motion based upon the removal of this action to

   this Court.

           5.      On or about February 11, 2019, Defendant, TARGET, removed this matter

   to the United States District Court for the Southern District of Florida asserting that

   diversity jurisdiction exists.

           6.      Plaintiff now seeks to substitute Michael Vagnone for Defendant, JANE

   DOE, as the true identity of the store manager has been learned.

           7.      Additionally, Plaintiff moves this Court to remand this action to state court

   due to the lack of complete diversity of the parties.




   1
    For identification, D.E. should be considered an abbreviation for Defendant’s Exhibits
   with the corresponding number relating to that specific Exhibit attached to Defendant’s
   Notice of Removal with Incorporated Memorandum of Law.


                                                 2
Case 9:20-cv-80195-RS Document 3 Entered on FLSD Docket 02/27/2020 Page 3 of 7




   II.     STANDARD OF REVIEW

           Motion to Remand to State Court

           “In light of the federalism and separation of powers concerns implicated by

   diversity jurisdiction, federal court are obligated to strictly construe the statutory grant of

   diversity jurisdiction …[and] to scrupulously confine their own jurisdiction to the precise

   limits which the statue has defined.” Morrison v. Allstate Indem. Co., 228 F.3D 1255,

   1268 (11 Cir. 200) (citations omitted). Specifically, in order to permit the removal and

   deny any motion to remand, this Court must make a finding that there is (1) complete

   diversity and (2) that the amount in controversy exceeds $75,000.00. Castellanoes v.

   Target Corp., 20111 U.S. Dist. LEXIS 12929 (S.D. Fla. 2011).

            All doubts about removal must be resolved in favor of remand. Allen v.

     Christenberry, 327 F.3d 1290, 1293 (11th Cir. 2003). Federal courts are

     courts of limited jurisdiction, Kokkonen v. Guardian Life Ins. Co. of America,

     511 U.S. 375, 377, 114 S.Ct. 1673, 1675, 128 L.Ed. 2d 391 (1994), which

     only possess power that is authorized by the Constitution and by statutes. Id.

     There is a presumption that a case lies outside this limitation and the burden

     of establishing the contrary rests on the party asserting jurisdiction. Id. A

     federal district court must remand to the state court any case that was

     removed improvidently or without the necessary jurisdiction. Miedema v.

     Maytag Corporation, 450 F.3d 1322, 1330 (11th Cir. 2006); Lowery v.

     Alabama Power Company, 483 F.3d 1184, 1207 (11th Cir. 2007). Specifically,



                                                  3
Case 9:20-cv-80195-RS Document 3 Entered on FLSD Docket 02/27/2020 Page 4 of 7



     the Southern District and the 11th Circuit have held that regarding "diversity

     jurisdiction" that as a general rule, this requires complete diversity meaning

     every plaintiff must be diverse from every defendant. Martinez v. Ethicon

     Endo-Surgery, Inc., 2011 U.S.Dist. LEXIS 30727 (S.D. Fla. 2011); see also

     Palmer v. Hosp. Auth., 22 F.3d 1559, 1564 (11th Cir.1994). Accordingly, a

     removal notice should be strictly construed against removal, and all doubts

     should be resolved in favor of remand. Shamrock Oil & Gas v. Sheets, 331

     U.S. 100 (1941); Butler v. Polk, 592 F.2d. 1293 (5th Cir. 1979); and Paxton v.

     Weaver, 553 F. 2d. 936 (5th Cir. 1977).


   III.   ANALYSIS

            This case should be remanded back to state court due to the Plaintiff's

     proposed Motion to Amend Complaint for Substitution naming Michael

     Vagnone as the true Defendant, JANE DOE, a non-diverse Defendant.

     Defendant, JANE DOE, the convenience store manager, was named in the initial

     Complaint and a count of negligence was brought against her. Unlike many

     Motions for Remand this Court undoubtedly receives, Plaintiff is not

     seeking to add a new, non-diverse defendant now that the case has been

     removed to Federal Court, but rather, substitute the correct name for the

     Defendant store manager who was named in the Complaint at the very onset.

     Defendant, TARGET, knew that the Defendant, JANE DOE, was not a fictitious

     defendant and that this case would need to be remanded to state court.           Had

     Defendant TARGET cooperated with Plaintiff while this matter was within the state


                                               4
Case 9:20-cv-80195-RS Document 3 Entered on FLSD Docket 02/27/2020 Page 5 of 7



     court, Plaintiff would have substituted the now known store manager for JANE DOE

     stated in the pleadings.

            In Tynes v. Target Corp., No. 12-24302-CIV, 2013 WL 1192355, *1 (S.D.

     Fla. March 322, 2013) the plaintiff did not move to amend the complaint to substitute

     the “John Doe” defendant with the actual Target employee, thus leaving the Court

     with “little choice in disregarding Tynes ‘incomplete diversity’ argument”. Id. In its

     opinion, the Court held the plaintiff should have obtained an order to amend the

     complaint before seeking for remand. Id. The case at bar is distinguishable because

     the Plaintiff is requesting the Court to allow leave to amend by substitution rather than

     remanding to the state court and then moving for leave to amend as in Tynes.

            With the presence of the genuine necessity of substituting Michael Vagnone

     for Defendant, JANE DOE, as described above, this case is appropriately heard by the

     state court. It is well settled that once a district court permits joinder of a non-diverse

     defendant, subject matter jurisdiction is destroyed and the case must be remanded

     back to state court. See Ingram v. CSX TRANSP., Inc., 146 F.3d 858, 861 (11th Cir.

     1998). In Ingram, the Eleventh Circuit explained, ‘[i]t is axiomatic that the lack of

     complete diversity between the parties deprives federal courts of jurisdiction over a

     lawsuit.” Id. at 861.

            “When complete diversity exits, the district court has subject matter

     jurisdiction. 28 U.S.C. § 1332(a). However, if the plaintiff(s) and defendant(s) in a

     case are not ‘citizens of different states,’ jurisdiction cannot be based upon 28 U.S.C.

     § 1332(a). Furthermore, ‘[i]f at any time before final judgement it appears that the



                                                 5
Case 9:20-cv-80195-RS Document 3 Entered on FLSD Docket 02/27/2020 Page 6 of 7



     district court lacks subject matter jurisdiction, the case shall be remanded.’ 28 U.S.C.

     §1447(c) (emphasis added). As such, if an unknown part becomes known, and

     complete diversity is destroyed, the Court must remand the case to state court.”

     Caywood v. Anonymous Hosp., 886 D. Supp. 2d 1001, 1004 (S.D. Ind. 2012).

   IV.    CONCLUSION

          The Defendant JANE DOE was known to Defendant TARGET. Had Defendant

   cooperated with the Plaintiff, the substitution of Michael Vagnone for JANE DOE would

   have taken place in the state court proceeding. If the Court grants the current motion for

   substitution, complete diversity will not exist and this court will lack jurisdiction to hear

   this matter.

          WHEREFORE, based upon the argument presented and the authorities cited,

   Plaintiff, LINDA WEINER, requests this Court to enter an Order granting Plaintiff’s

   Motion for Leave to Amend Complaint by Substitution of Parties to replace JANE DOE

   with Defendant MICHAEL VAGNONE and to remand this case back to the 15th Judicial

   Circuit in and for Palm Beach County, Florida, for additional proceedings and resolution

   of the pending matter.

                                                  Respectfully, submitted,


                                                  /s/ Lawrence A. Levine
                                                  LAWRENCE A. LEVINE, ESQ
                                                  FBN 193185




                                                 6
Case 9:20-cv-80195-RS Document 3 Entered on FLSD Docket 02/27/2020 Page 7 of 7



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing document was
   filed electronically and was sent by E-Mail from the Florida Court’s E-Filing Portal to:
   Jon D. Derrevere, (jdd@derreverelaw.com) DERREVERE STEVENS BLACK &
   COZAD, 2005 Vista Parkway, Suite 210, West Palm Beach, FL 33411, this 27 th day of
   February, 2020.

                                       LAW OFFICES OF ANIDJAR & LEVINE, P.A.
                                       Attorney for Plaintiff
                                       300 SE 17th Street
                                       Fort Lauderdale, Florida 33316
                                       Phone (954) 525-0050/Fax (954) 525-0020



                                       By:    /s/ Lawrence A. Levine
                                              LAWRENCE A. LEVINE, ESQ.
                                              Florida Bar No: 1983185




                                              7
